Exhibit 10.84

 

PROMISSORY NOTE

 

$77,000,000.00

   New York, New York      December 6, 2002

 

FOR VALUE RECEIVED KOGER POST OAK LIMITED PARTNERSHIP, a Delaware limited
partnership, as maker, having its principal place of business at 433 Plaza Real,
Suite 335, Boca Raton, Florida 33432 (“Borrower”), hereby unconditionally
promises to pay to the order of COLUMN FINANCIAL, INC., as lender, having an
address at 11 Madison Avenue, New York, New York 10010 (“Lender”), or at such
other place as the holder hereof may from time to time designate in writing, the
principal sum of SEVENTY SEVEN MILLION AND NO/100 DOLLARS ($77,000,000.00), in
lawful money of the United States of America with interest thereon to be
computed from the date of this Note at the Applicable Interest Rate, and to be
paid in accordance with the terms of this Note and that certain Loan Agreement,
dated the date hereof, between Borrower and Lender (the “Loan Agreement”). All
capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement.

 

ARTICLE 1: PAYMENT TERMS

 

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article 2 of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date.

 

ARTICLE 2: DEFAULT AND ACCELERATION

 

The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid on or prior to the
date when due or if not paid on the Maturity Date or on the happening of any
other Event of Default.

 

ARTICLE 3: LOAN DOCUMENTS

 

This Note is secured by the Mortgage and the other Loan Documents. All of the
terms, covenants and conditions contained in the Loan Agreement, the Mortgage
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein. In the
event of a conflict or inconsistency between the terms of this Note and the Loan
Agreement, the terms and provisions of the Loan Agreement shall govern.

 

ARTICLE 4: SAVINGS CLAUSE

 

Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the maximum
lawful rate or amount, (b) in calculating whether any



--------------------------------------------------------------------------------

interest exceeds the lawful maximum, all such interest shall be amortized,
prorated, allocated and spread over the full amount and term of all principal
indebtedness of Borrower to Lender and (c) if through any contingency or event
Lender receives or is deemed to receive interest in excess of the lawful
maximum, any such excess shall be deemed to have been applied toward payment of
the principal of any and all then outstanding indebtedness of Borrower to
Lender.

 

ARTICLE 5: NO ORAL CHANGE

 

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

ARTICLE 6: WAIVERS

 

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind. No
release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Lender or any other Person shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower,
and any other Person who may become liable for the payment of all or any part of
the Debt, under this Note, the Loan Agreement or the other Loan Documents. No
notice to or demand on Borrower shall be deemed to be a waiver of the obligation
of Borrower or of the right of Lender to take further action without further
notice or demand as provided for in this Note, the Loan Agreement or the other
Loan Documents. If Borrower is a partnership, the agreements herein contained
shall remain in force and be applicable, notwithstanding any changes in the
individuals or entities comprising the partnership, and the term “Borrower,” as
used herein, shall include any alternate or successor partnership, but any
predecessor partnership shall not thereby be released from any liability. If
Borrower is a corporation, the agreements contained herein shall remain in full
force and be applicable notwithstanding any changes in the shareholders
comprising, or the officers and directors relating to, the corporation, and the
term “Borrower” as used herein, shall include any alternative or successor
corporation, but any predecessor corporation shall not be relieved of liability
hereunder. If any Borrower is a limited liability company, the agreements herein
contained shall remain in force and be applicable, notwithstanding any changes
in the members comprising the limited liability company, and the term “Borrower”
as used herein, shall include any alternate or successor limited liability
company, but any predecessor limited liability company shall not thereby be
released from any liability. (Nothing in the foregoing sentence shall be
construed as a consent to, or a waiver of, any prohibition or restriction on
transfers of interests in such partnership, corporation or limited liability
company which may be set forth in the Loan Agreement, the Mortgage or any other
Loan Document.)

 

-2-



--------------------------------------------------------------------------------

ARTICLE 7: TRANSFER

 

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the collateral not so transferred.

 

ARTICLE 8: EXCULPATION

 

The provisions of Section 9.4 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

 

ARTICLE 9: GOVERNING LAW

 

This Note shall be governed in accordance with the terms and provisions of
Section 10.3 of the Loan Agreement.

 

ARTICLE 10: NOTICES

 

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

 

[NO FURTHER TEXT ON THIS PAGE]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

BORROWER: KOGER POST OAK LIMITED PARTNERSHIP,
a Delaware limited partnership By:   KOGER POST OAK, INC., a Delaware
corporation, its general partner     By:   /s/ Christopher L. Becker        

--------------------------------------------------------------------------------

        Name:   Christopher L. Becker         Title:   Vice President

 

-4-